Citation Nr: 1400571	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-25 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel







INTRODUCTION

The Veteran served on active duty from July 1975 to May 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in relevant part, denied service connection for a left shoulder disability.  In a letter dated approximately one week later in June 2007, the RO in Atlanta, Georgia notified the Veteran of that determination.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Atlanta RO.  

This case was remanded in June 2013.  For the reason set forth below, it is once again REMANDED to the RO.  VA will notify the Veteran if further action is required.  

REMAND

In May 2013, the Veteran's representative asked that the Veteran's hearing be rescheduled, as he was incapacitated, unable to drive, and unable to obtain transportation to the RO.  In making this request, the representative also asked that the Veteran's address be updated and provided the Veteran's current address.  Further review of the claims folder reflects, unfortunately, that the Veteran's address was not updated.  Thus, he was unlikely to have received the RO's July 2013 letter notifying him of his requested rescheduled hearing.  

The Board has updated the Veteran's address in VACOLS.  In any event, however, a basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if a Veteran expresses a desire to appear in person.  Accordingly, based on the procedural aspects discussed herein, the Board concludes that an attempt should be made to reschedule the Veteran's previously requested hearing.  Notice should be sent to him, at his current address, in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2013).  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issue currently on appeal.

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for an in-person hearing before a VLJ at the RO-or a videoconference hearing before a VLJ-whichever may be accomplished sooner.  Notify the Veteran (at his current address) and his representative of the date and time of the hearing in writing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

